COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF ABATEMENT

Appellate case name:        In the Interest of K. G-J. W. aka K.W., A Child

Appellate case number:      01-17-00739-CV

Trial court case number:    2016-04631J

Trial court:                314th District Court of Harris County

        The Clerk of this Court’s December 4, 2017 notice granted counsel for appellant’s
motion to extend time to file appellant’s brief until December 18, 2017. On December
21, 2017, the Clerk of this Court sent a late-brief notice to appellant’s counsel notifying
him that his brief was due within 10 days of that notice and that, because this is a
termination appeal, this Court is required to dispose of this appeal within 180 days of the
date the notice of appeal is filed, so far as reasonably possible. See TEX. ST. JUD. ADMIN.
R. 6.2(a) (West Supp. 2012). Here, the 180-day compliance deadline is set for April 4,
2018. See TEX. R. APP. P. 4.1(a). No brief has been timely filed.
        Accordingly, the Court sua sponte abates this appeal for the trial court to hold a
hearing and appellant’s counsel, William Michael Thursland, may be required to show
cause why he should not be relieved of his duties after a finding of good cause is
rendered by the court on the record and, if so, to enter orders withdrawing counsel and
appointing new counsel. See TEX. FAM. CODE ANN. § 107.016(2) (West 2017); In re
M.V.G., 285 S.W.3d 573, 575–76 (Tex. App.—Waco 2009, order). Any hearing shall be
conducted within 10 days of the date of this Order. The trial court clerk shall file a
supplemental clerk’s record containing the trial court’s orders within 15 days of the date
of this Order.
        The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record complying with this Order is filed with this Court.

       It is so ORDERED.
Judge’s signature:  /s/ Laura C. Higley
                                                Acting for the Court
Date: January 4, 2018